—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered June 10, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*10Plaintiff did not oppose defendants’ motion for summary-judgment and, accordingly, his present arguments against the grant of that relief are unpreserved. The court’s dismissal of the second cause of action was required (LaBello v Albany Med. Ctr. Hosp., 85 NY2d 701; Endresz v Friedberg, 24 NY2d 478). Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.